FILED
                           NOT FOR PUBLICATION                              JUL 10 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30093

              Plaintiff - Appellee,              D.C. No. 2:13-cr-00024-SEH-2

 v.
                                                 ORDER OF DISMISSAL*
JESUS E. ELIZONDO,

              Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                              Submitted July 8, 2015**
                                 Portland, Oregon

Before: N.R. SMITH and OWENS, Circuit Judges, and HAYES,*** District Judge.

      Defendant Jesus E. Elizondo appeals the district court’s denial of the

government’s motion for downward departure under U.S.S.G. § 2D1.1. This

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable William Q. Hayes, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.
appeal incorporates a challenge to his 120-month sentence imposed following his

guilty plea to one count of conspiracy to possess with intent to distribute

methamphetamine in violation of 21 U.S.C. § 846.

      In his plea agreement, Elizondo waived his right “to appeal from the

sentence imposed by the Court.” Elizondo contends that the waiver does not bar

this appeal because he challenges the “judgment”—the district court’s denial of the

U.S.S.G. § 2D1.1 motion—and not the sentence imposed. However, in this case,

there is no distinction between a challenge to the district court’s decision to deny

the government’s motion for downward departure and a challenge of the sentence

imposed. See United States v. Jeronimo, 398 F.3d 1149, 1154 (9th Cir. 2005).

Thus, the waiver bars this appeal, and we dismiss. United States v. Watson, 582

F.3d 974, 988 (9th Cir. 2009).

      DISMISSED.




                                           2